Citation Nr: 0214803	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  92-54 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for an anal fissure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
February 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1990 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York which, among other things, assigned a 
noncompensable disability evaluation for an anal fissure 
after granting service connection for this disability.  
During the pendency of this appeal, a temporary total rating 
for convalescence was assigned from July 20, 1994, through 
August 1994 based upon surgery at a private hospital in July 
1994. 

When the case was most recently before the Board in August 
1998, it was remanded for further development.  The case was 
returned to the Board in October 2002.  

In May 1998, the Board informed the veteran that the Board 
member who presided at his December 1992 hearing was no 
longer employed by the Board.  The veteran was informed of 
his options for another Board hearing and that it would be 
assumed that he did not desire another Board hearing if he 
did not respond to the Board's letter.  The  veteran did not 
respond to this letter.  Accordingly, the Board has concluded 
that the veteran does not desire another Board hearing.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.  

2.  The veteran has no involuntary bowel movements, anal 
leakage or loss of sphincter control.  



CONCLUSION OF LAW

The criteria for a compensable rating for an anal fissure are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.114, Diagnostic Codes 7335, 7332 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The  record reflects that through the statement of the case, 
supplements thereto, information letters, the December 1992 
Board hearing and Board remands, the veteran has been 
notified of the requirements for the benefit sought on 
appeal, the evidence considered by the RO, the reasons for 
the RO's determinations, the evidence and information 
necessary to substantiate the claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the specific information required from the 
veteran to enable the RO to obtain evidence on the veteran's 
behalf.  In addition, the RO informed the veteran by letter 
in September 1995 that it had been unable to obtain records 
from Dr. Frank Lacqua and that the veteran should contact the 
physician and request him to provide the pertinent records to 
the RO.  In the remand of August 1998, the Board informed the 
veteran that another VA examination was required because the 
report of the most recent VA examination was not adequate for 
adjudication purposes.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record reflects that with the exception of the records of 
Dr. Lacqua discussed above, all records pertinent to the 
veteran's claim have been obtained.  Without the veteran's 
assistance, the records of Dr. Lacqua are unavailable.  In 
addition the RO has afforded the veteran VA examinations.  
Pursuant to the Board's remand of August 1998, the RO 
scheduled the veteran for VA examinations in 1998 and 1999, 
and properly notified him of the examinations, but the 
veteran failed to report without explanation.  He has not 
expressed a willingness to report for another VA examination 
of the disability at issue.   VA's duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  A veteran cannot remain passive when he or she has 
information vital to his or her claim.  Id.  When a claimant 
fails to report for an examination scheduled in connection 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b).

Finally, the Board notes that neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such available 
evidence or information.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

On VA examination in May 1990, an anal fissure was diagnosed 
by history only.  

Clinical records of the Health Insurance Plan of Greater New 
York reflect that in January 1991 the veteran had rectal 
bleeding.  In February 1991 it was noted that a flexible 
sigmoidoscopy in 1989 had been normal except for a small anal 
fissure.  An anoscopic examination found no fissure and only 
minimal hemorrhoids.  

At the December 1992 Board hearing the veteran testified that 
he had hemorrhoids but was not sure if he currently had an 
anal fissure.  A recent examination had not gone beyond 
finding that he had a hemorrhoid (page 3).  He had rectal 
bleeding about once a month, which had soiled his clothing.  
He had had associated pain and used suppositories about once 
a month (pages 4 and 5).  He had not become weak or faint due 
to blood loss but had had pain (page 5).  The frequency of 
his symptoms had increased since military service (page 8).  

When the veteran was hospitalized in July 1994 at the Staten 
Island University Hospital he had a hemorrhoidectomy, 
bilateral sphincterotomy, and fulguration of an anal fissure.  

A report of VA examination in March 1996 reflects only 
minimal findings that can be superficially interpreted, 
including no external anal stricture.  In the February 1997 
supplemental statement of the case, the report was 
interpreted as reflecting that there was only occasional 
bleeding after defecation and no soiling, dehydration or 
malnutrition.  Reportedly, the veteran denied anal leakage 
but reported having frequent bouts of diarrhea with 
occasional streaks of blood.  He was not anemic but stated 
that he occasionally vomited and had epigastric pain once a 
week.  

As discussed above, the veteran failed to appear for VA 
rating examinations scheduled in 1998 and 1999.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

38 C.F.R. § 4.114, Diagnostic Code 7335 provides that a 
fistula in ano is to be rated as impairment of sphincter 
control.  

Impairment of sphincter control in the rectum and anus that 
is rated noncompensably disabling if it is healed or slight, 
without leakage.  noncompensably disabling.  If there is 
constant slight, or occasional moderate leakage, a 10 percent 
rating is assigned.  If there are occasional involuntary 
bowel movements, necessitating the wearing of a pad, a 30 
percent rating is warranted.  38 C.F.R. § 4.114, Diagnostic 
Code 7332.

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. 
§ 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West Supp. 2002).

In this case, there is no objective clinical evidence of 
fecal leakage as is required for a compensable rating.  There 
is also no clinical evidence of involuntary bowel movements 
or of any necessity for the veteran to wear an absorbent pad.  
The veteran's testimony of soiling of his underwear appears 
to be a reference to the staining due to bleeding but he did 
not testify that he had any soiling due to fecal leakage.  To 
the extent that such bleeding is a symptom of nonservice-
connected hemorrhoids, it may not be considered in arriving 
at the proper rating to be assigned for the service-connected 
anal fissure. 

Accordingly, the schedular criteria for a compensable rating 
for an anal fissure have not been met at any time during the 
initial rating period.  



Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The record reflects that the veteran has not required 
frequent hospitalization for the disability.  Moreover, there 
is no objective evidence of any significant functional 
impairment due to the disability.  There simply is no 
indication in the record that the average industrial 
impairment resulting from the disability is to a compensable 
degree.  Therefore, the Board has concluded that referral of 
the case for extra-schedular consideration is not warranted. 


ORDER

A compensable rating for an anal fissure is denied.  



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

